Citation Nr: 1207815	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-00 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an earlier effective date than November 20, 1999 for the grant of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDING OF FACT

The Veteran filed a claim seeking an increased rating for his service-connected spine disability on February 9, 1989, which included a claim for TDIU.  The Veteran has been unable to work as of that date.     


CONCLUSION OF LAW

The criteria for an effective date of February 9, 1989, for the award of TDIU have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R.          §§ 3.1(p), 3.400 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran was awarded TDIU benefits in May 2000, effective November 30, 1999.  Veteran seeks an earlier effective date.

Generally, the effective date of an award based on a claim for increase of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  An increase in disability compensation may be granted from the earliest date on which it is factually ascertainable that an increase in disability occurred if the claim for increase is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When the increase in disability occurred prior to one year from the date of filing, an effective date of award cannot be awarded prior to the date of the application.  Harper v. Brown, 10 Vet. App. 125, 126-27 (1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 1998).

The term "application," while not defined in the statute, is broadly construed by regulation to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Where a formal claim has already been allowed, certain submissions will be accepted as an informal claim such as a report of examination or hospitalization by the VA. 38 C.F.R. §§ 3.157(b)(1)-(b)(3).  Furthermore, any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim provided that such informal claim identify the benefit being sought.  38 C.F.R. § 3.155(a).  See Brannon v. West, 12 Vet. App. 32, 34 (1998).

In determining the effective date of award, the Board is required to look to all communications in the file which may be construed as a formal or an informal claim and, then, to all other evidence in the record to determine the "earliest date of which," within the year prior to the claim, the increase in disability was ascertainable.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Importantly, in Rice v. Shinseki, 22 Vet. App. 447 (2009), issued well after the Veteran filled this claim, the United States Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.

In this case, the Veteran filed a claim for an increased rating for his service-connected spine disability on February 9, 1989.  During the pendency of the claim, he alleged that his spine condition rendered him unemployable or incapable of maintaining substantially gainful employment.  He noted that the Social Security Administration (SSA) found him disabled due to his spine disability in April 1979.  According to an August 1997 VA spine examination, testing revealed limited mobility and pain, which the examiner found would make it difficult for the Veteran to perform employment involving bending, lifting, and carrying, as well as prolonged sitting, standing and walking.  He did not believe that the Veteran could navigate stairs on a repetitive basis or that he should be working around unprotected heights or machinery.  No medical records dated prior to this time specifically address the impact of the service-connected spine disability on the Veteran's employment or potential employment.

Since the Veteran specifically raised the issue of unemployment during the course of his increased rating claim, per the holding in Rice, the Board finds that the date of claim for TDIU is also the date he filed his increased rating claim, February 9, 1989.  22 Vet. App. 447.  Further, because the Veteran had alleged, supported by a document from the SSA, that he had been unemployed or disabled since 1979 due to his service connected disability, the medical evidence supports this claim, the Veteran is currently receiving TDIU, there is no indication of a significant worsening of his service-related problem from 1989 until the time TDIU was granted (suggesting TDIU based on the service connected problem was warranted prior to this date), and since the medical evidence did not specifically address the matter until 1997, the Board finds that without a demarcation otherwise showing that he was employable prior to 1997, that the effective date of TDIU must be February 9, 1989.  The appeal is granted.

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.





ORDER

An effective date of February 10, 1989 for entitlement to TDIU is granted.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


